Title: To George Washington from Timothy Pickering, 9 September 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State Septr 9. 1796.
        
        In draughting the letter of credence for Mr Pinckney, the motives for his appointment, arising out of the present state of things between the U. States & France, pressed me to depart from the usual formalities of this diplomatic instrument: it is therefore respectfully submitted to your consideration, for any alterations you may deem proper previous to its being transcribed. I also submit the draught of a letter to Mr Monroe, and of his letter of recall. With the highest respect I am, sir, your obt servt
        
          T. Pickering.
        
      